PER CURIAM
We grant appellant’s petition for reconsideration for the sole purpose of correcting our designation of the prevailing party. In this modification proceeding, we reviewed a decree which substantially increased husband’s child support obligation. On the basis of an application of the formula in Smith v. Smith, 290 Or 675, 626 P2d 342 (1981), we modified the decree to provide for a smaller increase. We then erroneously declared wife the prevailing party and awarded her costs. Husband correctly asserts that our reduction of his modified support obligation means that he actually prevailed on appeal. Accordingly, we designate appellant as the prevailing party. However, no costs are awarded to either party. The original opinion is adhered to in all other respects.
Petition for reconsideration allowed; costs sheet modified to designate appellant as prevailing party, no costs to either party of the appeal or on the petition.